


Exhibit 10.3
[form10-q.jpg]
 
www.comtechtel.com
 
 


68 South Service Road s Melville, New York 11747
Telephone (631) 962-7000 s Fax (631) 962-7001



January 12, 2015


Robert G. Rouse
c/o Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, New York 11747


Re: Retention Agreement


Dear Rob:


This letter agreement (this “Agreement”) confirms and sets forth the terms of
your change of employment position with Comtech Telecommunications Corp. (the
“Company”) from Senior Vice President, Strategy and M&A to Senior Advisor, and
your continued employment from January 12, 2015 (the “Effective Date”) until
August 14, 2015 (such date the “Retention Date,” and such period the “Retention
Period”).
1.Position Change. During the Retention Period, you will remain a full-time
employee of the Company, but serve as Senior Advisor, reporting to, and under
the direction of, the Chief Executive Officer of the Company.
2.Retention Period. You agree that during the Retention Period, you will
continue to devote your full business time and attention and your best efforts
to the performance of your duties and responsibilities for the Company. Except
as expressly modified by this agreement, the general terms and conditions of
your full-time employment with the Company immediately prior to the Retention
Period will continue during the Retention Period. Notwithstanding the foregoing,
the Company may only terminate your employment during the Retention Period for
Cause (within the meaning of the agreement between you and the Company dated
August 4, 2014 (the “Change-in-Control Agreement”)). For the avoidance of doubt,
during the Retention Period:
a.The Company will continue to pay you through its normal payroll practices an
annual base salary equal to $360,000;
b.You will continue to be eligible to earn a 2015 Annual Incentive Under the
2000 Stock Incentive Plan (a “Non-Equity Incentive Award”) in accordance with
your previously signed goal sheet that was approved by the Company on September
23, 2014, provided that, if you remain employed by the Company for the entire
Retention Period, you will be deemed to have met your personal goals for
purposes of calculating the percentage of the target Non-Equity Incentive Award.
In addition, you do not need to be employed on the Non-Equity Incentive Award
Determination Date and any earned Non-Equity Incentive Award will be payable to
you irrespective of your termination of employment on the Retention Date
provided further, that payment of any such Non-

1

--------------------------------------------------------------------------------




Equity Incentive Award is contingent on your execution of a fully effective and
irrevocable release of claims against the Company and all affiliated parties in
a form substantially consistent with the form of release appended to the
Change-in-Control Agreement (a “Release”) by no later than sixty (60) days
following the Retention Date. In addition, the Company agrees that provided you
do not voluntarily terminate your employment prior to the end of the Retention
Period, the Company will not seek to recoup any portion of your previously paid
fiscal 2014 Annual Incentive under the 2000 Stock Incentive Award (“the Fiscal
2014 Year Non-Equity Incentive Award) solely as a result of your termination of
employment on the Retention Date;
c.Your unvested equity awards under the Comtech Telecommunications Corp. 2000
Stock Incentive Plan (the “Equity Plan”) will continue to vest in accordance
with the terms of the Equity Plan and any applicable award agreements; and
d.You will continue to participate, to the extent eligible, in the Company’s
employee benefit plans, practices, and policies generally provided by the
Company to senior executive officers, subject to the provisions of such plans,
practices, and policies.
3.Termination of Employment.
a.If you have remained continuously employed by the Company during the Retention
Period, your employment will automatically terminate on the Retention Date and
you will automatically, and without any other action, resign from any position
you then hold as a director, officer, or employee of the Company or its
affiliates. You hereby agree to execute any documents reasonably requested by
the Company to further evidence such resignation (“Resignations”).
b.You hereby acknowledge and agree that the termination of your employment on
the Retention Date pursuant to and in accordance with this Agreement will be a
termination by mutual agreement of you and the Company and for purposes of the
Equity Plan, a voluntary termination. Accordingly, except as otherwise provided
herein, you will not be entitled to receive any severance payments or benefits
in connection with the termination of your employment on the Retention Date,
other than payment of any accrued and unpaid base salary within 30 days of the
date of termination; any earned but unpaid fiscal 2015 Non-Equity Incentive
Award; any benefits that you have accrued pursuant to any applicable benefit
plans, practices, policies and programs provided by the Company, payable in
accordance with the terms of such plans, practices, policies and programs; and
unreimbursed business-related expenses, in accordance with Company policy within
30 days of the date of termination (the “Accrued Rights”).
c.You hereby further acknowledge and agree that, except as otherwise provided in
this Agreement, the Retention Date is the date of termination of your employment
with the Company for purposes of participation in and coverage under the
employee benefit plans and programs maintained by the Company, and that as of
the Retention Date you will only be entitled to receive from the Company (i) the
Accrued Rights and (ii) the Retention Payment, as defined in Paragraph 4 of this
Agreement. As required by law or regulation, you will be eligible to participate
in the Company’s

2

--------------------------------------------------------------------------------




medical, dental and vision plans through COBRA after you are no longer employed
by the Company.
4.Retention Payment. Subject to Paragraph 6 of this Agreement, following the
termination of your employment pursuant to Paragraph 3 of this Agreement and
your prior execution and delivery to the Company of Resignations (if requested
by the Company), and your execution of a Release by no later than sixty (60)
days following the Retention Date, the Company will pay to you a cash lump sum
in the amount of $150,000, less any amount required to be withheld for any
federal, state, local or other taxes pursuant to applicable laws or regulations
(the “Retention Payment”). For the avoidance of doubt, you will not receive the
Retention Payment if (i) you die before the Retention Date, (ii) you voluntarily
resign your employment (which may only occur with 60 days’ prior written notice,
unless the notice period is waived by the Company), or (iii) the Company
terminates your employment for Cause (as that term is defined in the
Change-in-Control Agreement).
5.Effect on Other Agreements and Policies. Except as specifically provided or
modified in this Agreement, your participation under (i) the Change-in-Control
Agreement, (ii) the indemnification agreement between you and the Company dated
February 9, 2011, (iii) any award agreements under the Equity Plan, and (iv) any
Company recoupment policies with respect to your equity or annual non-equity
incentive awards shall continue in full force and effect during the Retention
Period under the terms and conditions set forth therein as in effect on the
Effective Date and shall not terminate or be amended unless terminated or
amended with your written consent.
6.Effect of Change-in-Control Termination. Notwithstanding anything in this
Agreement to the contrary, if during the Retention Period you become eligible to
receive payments and benefits under the Change-in-Control Agreement, you will
not receive the Retention Payment.
7.Miscellaneous. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and supersedes in their entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof, except as expressly set forth herein. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same Agreement. No modifications
of this Agreement will be valid unless made in writing and signed by the parties
hereto. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York.
[Remainder of Page Intentionally Left Blank]



3

--------------------------------------------------------------------------------




Please confirm your agreement with the foregoing by signing and returning a copy
of this Agreement to the undersigned.
Very truly yours,
COMTECH TELECOMMUNICATIONS CORP.
By: /s/ Michael D. Porcelain                     
Name: Michael D. Porcelain
Title: Senior Vice President and CFO








Agreed to and accepted by:






By: /s/ Robert G. Rouse        
Robert G. Rouse




Date: January 12, 2015        







4